DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 1-10, 14-17 is withdrawn due to Applicant’s confirmation that the broadest reasonable interpretations as posited in the Office action mailed on December 24, 2021, are indeed within the scope of Applicant’s disclosure, as delineated in the remarks of the response filed on March 23, 2022.

Response to Request for Reconsideration
Repeated Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2015-215591 A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 1, Okada teaches a photoalignment composition (at least one of the polymer (P) contained in the liquid crystal aligning agent may be a polymer having a photo-alignable structure [0052]) comprising: a photoalignment material comprising photoalignment group ([0053]) selected from the group consisting of: cinnamate group (cinnamic acid [0053]), chalcone group ([0053]), coumarine group (coumarin [0053]) and azo group (azobenzene [0053]); and a polyimide and/or polyamic acid compound (as the polymer (P), 2 or more of the polymers selected from these may be appropriately selected and used [0029]) comprising repeating structural units (Ia) and/or (Ib) of Applicant when the precursor polyamic acid is formed by a condensation reaction between a tetracarboxylic dianhydride and a diamine ([0030]) to form the structural unit (Ib) which can be ring-closed to form the structural unit (Ia) (dehydration ring-closing reaction [0060]), such that Q of Applicant is the tetravalent organic residue of the tetracarboxylic dianhydride.
Okada teaches that the diamine ((3-14) [0039] shown above on the left) provides the divalent organic residue A of Applicant ((2-3-1) [0026] shown above on the right), which is represented by Formula (II) of Applicant, wherein y1 = w = y2 = 0 and x = z = 1, such that x+z > 1, Cy1 and Cy2 are unsubstituted heterocyclic groups of C6 atoms, wherein one CH- in each of the heterocyclic group is replaced by nitrogen.
		
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding  claim 2, Okada teaches that the divalent organic residue of the diamine can also be represented by Formula (II) of Applicant such that y1 = z = 0, and x = y2 = 1, such that x+z = 1, Cy1 is an unsubstituted heterocyclic group of C6 atoms where two CH- groups are replaced by nitrogen, Z is a linking group –N(CH3)-(CH2)2-N(CH3)-, and Ar2 is phenylene which is an unsubstituted aryl group of C6 atoms ((2-4-4) [0027] shown above).
Regarding claim 3, Okada teaches that Cy1 and Cy2 are selected from pyridine, imidazole, benzimidazole, oxazole, oxadiazole, benzothiazole, pyrazole, pyrimidine, triazine, triazole, quinoline, acridine, carbazole and purine ([0016]).
	Regarding claim 4, Okada teaches that in Cy1 and Cy2 an additional C in each of the heterocyclic groups can be replaced by one additional nitrogen ((2-1-4) [0026]).
	Regarding claim 5, Okada teaches that Cy1 and Cy2 are unsubstituted ((2-3-1) [0026] shown above on the right).
	Regarding claims 6-7, Okada teaches that a second diamine can be used to form the precursor polyamic acid ([0043]) to add the repeating structural unit (IIIb), and the repeating structural unit (IIIa) formed upon ring closure of the repeating structural unit (IIIb) (dehydration ring-closing reaction [0060]), where B can be a divalent diamine residue comprising at least one aryl group (phenylenediamine [0045]).
	Regarding claim 8, Okada teaches that the photoaligning material can be either a homopolymer (polyimide-containing structure containing coumarin ([0053]), or a copolymer (benzophenone-containing group contains as a basic skeleton a chalcone containing group [0053]).
	Regarding claim 9, Okada teaches that the photoaligning material comprises a group selected from the group consisting of: cinnamate group (cinnamic acid [0053]), coumarine group (coumarin [0053]) and azo group (azobenzene [0053]).
	Regarding claim 10, Okada teaches that the photoaligning material further comprises a non-photoaligning group (polyimide-containing structure containing coumarin ([0053]).
	Regarding claim 14, Okada teaches that the photoaligning composition further comprises a solvent ([0075]).
	Regarding claim 15, Okada teaches that Cy1 is an unsubstituted pyrimidine group ((2-4-4) [0027] shown above).
	Regarding claim 16, Okada teaches that in Cy1 an additional CH- in the heterocyclic group is replaced by an additional nitrogen ((2-4-4) [0027] shown above).
	Regarding claim 17, Okada teaches that Cy1 is unsubstituted ((2-4-4) [0027] shown above).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Okada describes in para [0015], a liquid crystal aligning agent which contains a polymer (P) having a structure represented by the formula (1) as at least one component of a polymer component in its main chain, and that the main chain of the polymer (P) contained in the liquid crystal aligning agent may in addition comprise a photo-alignable structure such as a cinnamic group as described in para [0053], which, Applicant argues, means that the liquid crystal aligning agent which contains a polymer (P) having photo-alignable structure which is a cinnamic group, is a copolymer, namely a copolymer comprising a structure of formula (I) and a cinnamic group containing structure, which are covalently bonded in the main chain to form the copolymer, which is in contrast to the present invention, wherein the polymer comprising structural units of formula (II) is part of a composition with a photoalignment material comprising a cinnamate group where different polymers are mixed.
Applicant is respectfully apprised that it is noted that the features upon which Applicant relies (i.e. the photoalignment material and the polyimide and/or polyamic acid compound are different polymers, and both the photoalignment material and the polyimide and/or polyamic acid compound are sufficiently distinct in terms of structure such that the photoalignment material is clearly not part of the polyimide and/or polyamic acid compound which does not have any photoalignment functionality) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Okada teaches that the photoalignment composition can comprise a polymer having a photo-alignable structure [0052]) comprising: a photoalignment material (photoalignment group ([0053]) selected from the group consisting of: cinnamate group (cinnamic acid [0053]), chalcone group ([0053]), coumarine group (coumarin [0053]) and azo group (azobenzene [0053]); and a separate polyimide and/or polyamic acid compound as the second of the two or more polymers (as the polymer (P), 2 or more of the polymers selected from these may be appropriately selected and used [0029]).


Applicant argues that no hint is provided in Okada that instead of a copolymer comprising heterocyclic structures, different polymers would have to be mixed.
Applicant is respectfully apprised that Okada teaches that the photoalignment composition can comprise a polymer having a photo-alignable structure [0052]) comprising: a photoalignment material (photoalignment group ([0053]) selected from the group consisting of: cinnamate group (cinnamic acid [0053]), chalcone group ([0053]), coumarine group (coumarin [0053]) and azo group (azobenzene [0053]); and a separate polyimide and/or polyamic acid compound as the second of the two or more polymers (as the polymer (P), 2 or more of the polymers selected from these may be appropriately selected and used [0029]).
Applicant argues that it was much more astonishing that by the compositions of the present invention, very good pretilt stability is accessible even in cases of ionic contamination, without diminishing the voltage holding ratio (VHR) of the cell comprising a photo-aligned liquid-crystal photoalignment layer that is formed from the photoalignment composition, as demonstrated by the comparative data in Table 1 of the specification.
Applicant is respectfully apprised that the demonstration of unexpectedly superior results is not commensurate with the scope of the present claims, since the demonstration was made with photo-aligned liquid-crystal photoalignment layers formed from specific chemical compositions (Table 1, pp 86-89).
Okada already recognizes the importance of the reliability/stability of the liquid crystal alignment ([0117], no alignment defects [0120] which would include little change in pretilt [0050]) and little change in the voltage holding ratio even after 200 hours under light and heat stress ([0120]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2014/0024753 teaches an alignment composition comprising polyimide and/or polyamic acid comprising repeating structural units (Ia) and/or (Ib) of Applicant where the divalent diamine residue is represented by Formula IVa of Applicant (formula (III) [0071]).




Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782